Citation Nr: 0808808	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection peripheral neuropathy 
of the right lower extremity as a residual of cold injury. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as a residual of cold 
injury. 

3.  Entitlement to service connection for gout. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953. 

This appeal arises from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In March 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

This appeal came before the Board in April 2007; at which 
time it was remanded for evidentiary and procedural 
development. Such development having been accomplished, the 
appeal has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity did 
not manifest during service and is not related to a disease 
or injury in service.

2.  Peripheral neuropathy of the left lower extremity did not 
manifest during service and is not related to a disease or 
injury in service.

3.  Gout did not manifest during service and is not related 
to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 
2.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

3.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a VCAA 
notice letter in January 2005, as well as a copy of the 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his claim 
and identified the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The VCAA letter also informed the veteran of what evidence 
was needed to establish his claim and what evidence VA would 
obtain. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
With regard to his claims for peripheral neuropathy, the 
veteran was provided a VA examination in August 2007 and a 
supplemental opinion was obtained in October 2007.  The 
veteran was not afforded a VA examination in connection with 
his claim for gout; however, as there is no evidence of an 
injury or illness related to gout during service, the Board 
finds that such an examination is not necessary.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The veteran declined 
the opportunity to testify before a Veterans Law Judge in 
December 2006.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, lay 
statements, private and VA medical treatment records, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 
Service Connection

Peripheral Neuropathy of the Right and Left Lower Extremities

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records reveal no complaints of or treatment 
for cold weather injury or peripheral neuropathy.  No 
abnormalities were noted during the veteran's November 1951 
pre-induction examination, and at separation from service in 
December 1953, neither a history of cold injury nor 
peripheral neuropathy of the bilateral lower extremities was 
noted.  

A March 1998 electromyography (EMG) reflects the earliest 
indication of a diagnosis of peripheral neuropathy; although 
a June 2000 treatment record notes a four to five year 
history of the condition.  Of record is a January 1999 
medical opinion statement from Dr. M. Feldman, which reflects 
a diagnosis of irreversible nerve damage consistent with 
polyneuropathy.  Dr. Feldman noted that the veteran's 
polyneuropathy may be the residual sequelae of radiation 
treatment used to treat prostate cancer.  Dr. Feldman also 
opined that the veteran's peripheral neuropathy may be a 
manifestation of diabetes mellitus.  A July 2000 treatment 
note from Dr. J. Khara notes that the veteran has slightly 
high blood sugar and low B-12 levels.  Dr. Khara explained 
that hyperglycemia and low B-12 can cause peripheral 
neuropathy.  A July 2002 medical opinion statement from Dr. 
S. Rajguru notes reduced sensory conduction velocities in the 
bilateral lower extremities.  Dr. Rajguru noted that it is 
not unusual for a person of the veteran's age to have reduced 
sensory conduction velocities.  

The veteran underwent an August 2007 VA cold injury 
examination, at which time he reported a history of cold 
weather exposure for long stretches of time while in Korea.  
The veteran stated that he experienced swelling and cyanosis 
(blue coloring) in both feet, which he treated in the 
barracks with room temperature water.  He reported that his 
current symptoms include cold sensitivity, hyperhidrosis, 
paresthesias, numbness, chronic pain, recurrent fungal 
infection, disturbances in nail growth, and other symptoms.  
The examiner observed hypersensitivity, decreased sensation 
to light stimuli, weakness, and atrophy in both feet.  

In October 2007, a VA examiner reviewed the veteran's claims 
folder and noted that his peripheral neuropathy had its onset 
in the 1990s.  The examiner further observed that the veteran 
had already been diagnosed with diabetes at the time 
peripheral neuropathy was diagnosed.  The examiner concluded 
it was unlikely that the veteran's bilateral peripheral 
neuropathy was related to cold exposure in service.  The 
examiner noted that the veteran's medical history included 
the presence of more likely causes of peripheral neuropathy; 
namely diabetes mellitus and a B-12 deficiency.  The examiner 
based his opinion on the fact that there was no medical 
evidence in the claim folder showing that the veteran's 
neuropathy symptoms pre-dated the onset of either diabetes of 
his B-12 deficiency.  

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for peripheral 
neuropathy of the left and right lower extremities.  The 
question is whether the veteran's current disability is 
related to service in any way.

The initial diagnosis of peripheral neuropathy was not made 
until the 1990s, more than forty years after the veteran's 
discharge from active duty.  The veteran underwent a physical 
examination at separation from service in December 1953, at 
which time neither a history of cold injury nor any chronic 
symptoms which may be medically attributed to a current 
diagnosis of peripheral neuropathy were noted.  Despite 
competent medical evidence of a current disability, direct 
service connection, based upon incurrence during active 
service, is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his currently 
diagnosed peripheral neuropathy and active service are not 
probative, given the content of his service records.  In this 
regard, the veteran's service medical records do not reflect 
complaints of or treatment for cold exposure during active 
service.  The veteran has reported that he treated his 
frostbite in the barracks with warm water soaks; however, his 
feet were normal at separation from service.  In addition, 
although the veteran reports that his peripheral neuropathy 
symptoms had their onset in the 1960s, there is no medical 
evidence of treatment for peripheral neuropathy of the 
bilateral lower extremities until the 1990s.  After 
performing a clinical examination and reviewing the claim 
folder, a VA physician found no relationship between the 
veteran's peripheral neuropathy and active service.  
Specifically, the examiner noted that the veteran's 
peripheral neuropathy symptoms had their onset after he was 
diagnosed with both diabetes mellitus and a B-12 deficiency.  
The examiner explained that the more likely cause of the 
veteran's peripheral neuropathy was either diabetes mellitus 
or a B-12 deficiency.  The examiner concluded that no 
connection to service was shown by the medical evidence of 
record. 

Further, none of the private medical opinions of record 
relate the veteran's peripheral neuropathy to cold exposure 
during active service.  In this regard, the veteran's private 
physicians have related his current disability to residuals 
of radiation treatment for prostate cancer, diabetes 
mellitus, a B-12 deficiency, and advancing age.  Thus, there 
is no competent medical opinion of record which relates his 
current disability to cold injury incurred during service.  

As to the veteran's contentions, as a lay person he is not 
shown to have the necessary medical competence to diagnose a 
disability or offer probative opinions as to medical 
etiology.  Thus, no connection to service is shown by the 
medical evidence of record. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

Accordingly, service connection for peripheral neuropathy of 
the right and left lower extremity is denied.  

Gout

Service medical records reveal no complaints of or treatment 
for gout during service.  No abnormalities were noted during 
the veteran's November 1951 pre-induction examination.  At 
separation from service in December 1953, no evidence of gout 
was observed on examination.

January 1999 private medical treatment records note that the 
veteran has a past history of gout, which is the earliest 
indication of treatment for this disability.  June 2006 VA 
outpatient treatment records note a current diagnosis of 
gout.  

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for gout.  The question 
is whether the veteran's current disability is related to 
service in any way.

The initial diagnosis of gout was not made until the 1990s, 
more than forty years after the veteran's discharge from 
active duty.  The veteran underwent a physical examination at 
separation from service in December 1953, at which time 
neither gout nor any chronic symptoms which may be medically 
attributed to a current diagnosis of gout were noted.  
Despite competent medical evidence of a current disability, 
direct service connection, based upon incurrence during 
active service, is not warranted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  
  
Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his currently 
diagnosed gout and active service are not probative, given 
the content of his service records.  In this regard, the 
veteran's service medical records do not reflect complaints 
of or treatment for a musculoskeletal disorder of any kind 
during active service.  

Further, there is no competent medical opinion of record 
which relates his current disability to during service.  As a 
lay person, the veteran is not shown to have the medical 
competence to diagnose a disability or offer probative 
opinions as to medical etiology.  Thus, no connection to 
service is shown by the medical evidence of record. 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Accordingly, service connection for gout is denied.  


ORDER

Entitlement to service connection for residuals of cold 
injury with peripheral neuropathy of the right lower 
extremity is denied. 

Entitlement to service connection for residuals of cold 
injury with peripheral neuropathy of the left lower extremity 
is denied. 

Entitlement to service connection for gout is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


